Citation Nr: 1549171	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  15-00 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
REMAND

The Veteran served on active duty from June 1957 to February 1959.

These matters come before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In the instant case, the Veteran is seeking service connection for CLL and prostate cancer directly related to his exposure to contaminated water while stationed at Camp Lejeune.  Notably, the Veteran has proffered no theory of service connection for CLL and/or prostate cancer except as due to exposure to contaminated water at Camp Lejeune.

With regard to the Veteran's specific theory of entitlement, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs) and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987, which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).  Accordingly, the Veteran's potential in-service exposure PCE, TCE, benzene, and vinyl chloride is not at issue in this case.  Rather, the central issue in this case is whether it is at least as likely as not that the Veteran's prostate cancer, diagnosed in 2006, and/or CCL, diagnosed in 2011, is etiologically related to that exposure.

In 2006, Congress mandated the Secretary of the Navy to enter into an agreement with the National Academy of Sciences (NAS) to conduct a review and evaluation of scientific and medical evidence regarding associations between pre-natal, child, and adult exposure to contaminated drinking water at Camp Lejeune, and birth defects or diseases and any other adverse health effects.  See John Warner National Defense Authorization Act for Fiscal Year 2007, Pub. L. No. 109-364, § 318, 120 Stat. 2083 (2006).  In a 2009 report, the NAS' National Research Council (NRC) published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled "Contaminated Water Supplies at Camp Lejeune: Assessing Potential Health Effects." (The Board will hereinafter refer to this report as "the NAS report."  A summary of the report can be accessed by clicking the "Report in Brief" link on the following webpage: http://dels.nas.edu/Report/Contaminated-Water-Supplies-Camp-Lejeune/12618.)  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, which the NAS stated meant "that there is some evidence that people who were exposed to TCE or PCE were more likely to have the disease or disorder but that the studies were either few in number or had important limitations."  See NAS Report; see also VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  The NAS report also stated that "[i]t cannot be determined reliably whether diseases and disorders experienced by former residents and workers at Camp Lejeune are associated with their exposure to contaminants in the water supply because of data shortcomings and methodological limitations" and indicated that because "these limitations cannot be overcome with additional study," any policy changes or administrative actions should not wait for further studies.  See NAS Report; see also 78 Fed. Reg. 55,671, 55, 672. 

In response to the information contained in the NAS report, as well as in the reports of studies conducted by the Centers for Disease Control's Agency for Toxic Substance and Disease Registry (ATSDR), which estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard, Congress enacted legislation authorizing VA to provide medical services for 15 specific illnesses to certain veterans as well as their eligible family members, who were stationed at Camp Lejeune from January 1, 1957, to December 31, 1987.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 102, Pub. L. 112-154, 126 Stat. 1165 (2012) (codified at 38 U.S.C.A. § 1710); see generally http://www.atsdr.cdc.gov/sites/lejeune/index.html.  

Effective September 24, 2014, VA amended its regulations in order to implement the statutory mandate that VA provide health care to certain veterans who served at Camp Lejeune for at least 30 days during the period beginning on January 1, 1957 and ending on December 31, 1987.  See 79 Fed. Reg. 57, 410 (Sept. 24, 2014).  The applicable regulation requires VA to furnish hospital care and medical services related to treatment of esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage, scleroderma, neurobehavioral effects, and non-Hodgkin's lymphoma.  38 C.F.R. § 17.400 (2015).  As the Veteran seemingly served at Camp Lejeune for at least 30 days during the requisite time period and has been diagnosed as having CLL, it would appear that he would be eligible for hospital care and medical services related to treatment of that disease.  Based on the record currently before it, it is unclear to the Board whether the Veteran has been notified of his potential eligibility for such or whether he has requested Camp Lejeune veteran status.  See 79 Fed. Reg. 57,410 (providing that as soon as the law became effective, VA began efforts to notify veterans of the Camp Lejeune veteran status).  Indeed, although the opinion request in this case suggests that the Veteran is currently receiving treatment at a VA medical center, no VA treatment records have been associated with his claims folder.  To the extent that the Veteran has not yet enrolled in the VA healthcare system, he is free to file a VA Form 10-10EZ, identifying himself as having served at Camp Lejeune.  https://www.1010ez.med.va.gov/; see 79 Fed. Reg. 57,410.

Notably, although the pertinent legal authority makes any veteran who served on active duty at Camp Lejeune, for at least 30 days between January 1, 1957, and December 31, 1987, and their family members, eligible for VA hospital care and medical services for any of 15 listed cancers and other illnesses or conditions, there are currently no "presumptive" diseases, akin to those described at 38 C.F.R. § 3.309, attributable to service at Camp Lejeune, to include exposure to contaminated drinking water.  Indeed, in enacting 38 U.S.C.A. § 1710, Congress stated specifically that veterans and family members were eligible for VA hospital care and medical services based on service at Camp Lejeune during a specified time period "notwithstanding that there is insufficient medical evidence to conclude that such illnesses or conditions are attributable to such service."  38 U.S.C.A. § 1710(F).  Although there is no presumptive service connection for any of the listed diseases, if a Camp Lejeune veteran is determined to have one of the identified diseases, he/she should be provided with a medical examination in order to determine "on a case-by-case basis, whether one of the listed diseases is at least as likely as not the result of Camp Lejeune service."  VBA Training Letter 11-03.

In September 2012, the agency of original jurisdiction (AOJ) obtained a medical opinion to determine the likelihood that the Veteran's CLL and/or prostate cancer was attributable to his exposure to contaminated drinking water while stationed at Camp Lejeune.  "Based on review of the current body of medical literature including EPA and NRC," the reviewer provided a negative nexus opinions, stating that there is "inadequate/insufficient level of evidence to determine whether an association exists, along with lowest-observed adverse effect level data obtained from animal studies that could potentially implicate a nexus between prostate cancer and CLCW [(Camp Lejeune contaminated water)]."  The reviewer went on to state that although there is "limited/suggestive level of evidence of an association between 'adult leukemia' (in this case, CLL) and CLCW . . . on review of the above authoritative literature sources it is less likely than not that a nexus exists between these conditions given the estimated potential maximal exposure to the chemicals of concern during his time at Camp Lejeune and comparison to their published individual lowest-observed adverse effect levels."

Notably, the Veteran was not examined in connection with the proffered opinion.  See VBA Training Letter 11-03 (providing that manifestation of any disease listed in Appendix B of Training Letter 11-03 "would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service").  The reviewer's rationale for his negative nexus opinion also did not include, as requested, a discussion of any potential risk factors for the development of CLL and/or prostate cancer.  The rationale also failed to include any discussion of the Veteran's specific exposures, to include route of exposure, length of exposure, and level of exposure.  It also not clear from the opinion request that the reviewer was supplied with the appendices to VBA's Training Letter 11-03, as required.  See VBA Training Letter 11-03 (stating that "[i]n order to assist [medical examiner's] with their assessment and determination, the regional office must provide them with the Appendices to this training letter listed below").  Accordingly, the Board finds that the matters must be remanded for the AOJ to afford the Veteran a medical examination and to obtain an additional opinion that includes a discussion of the specifics of the Veteran's case, to include all potential risk factors for the development of CLL and/or prostate cancer.  The examination and opinion request must also comply with VBA's Training Letter 11-03 in that the clinician must be supplied with the appropriate appendices.  In this regard, the Board notes that prostate cancer is not one of the 14 disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should determine whether the Veteran is enrolled in the VA healthcare system and whether he has been identified as having Camp Lejeune veteran status.  If not, the AOJ should notify the Veteran of the Camp Lejeune veteran status, and should provide him with any necessary information to enable him to seek eligibility for VA hospital care and medical services related to treatment of his leukemia.  See 38 C.F.R. § 17.400.

2.  The AOJ should determine the length of time that the Veteran was stationed at Camp Lejeune, to include his dates of arrival and departure.  If feasible, the AOJ should obtain the Veteran's work duty location and information regarding whether the Veteran resided on or off base.  See VBA Training Letter 11-03.

3.  The Veteran previously provided signed authorizations consenting to the release of private records from J.B., MD., and from D.P. MD., to VA.  However, it does not appear that action was ever undertaken to attempt to secure these records.

The AOJ must contact the Veteran and inform him that the authorizations for release of private medical records from J.B., MD., and from D.P. MD., to VA have expired.  Request that he resubmit signed authorization for release of private medical records from these clinicians, as well as any other private facility where he received treatment for his CLL and/or prostate cancer, to VA. 

Following receipt of that information, the AOJ should contact the clinicians/facilities in question, with a request that copies of any and all records for the Veteran be provided to the AOJ.

4.  Arrange for the Veteran to be examined by a VA physician with the appropriate expertise to render an opinion as to the likelihood that the Veteran's CLL and/or prostate cancer is attributable to his exposure to contaminated water while stationed at Camp Lejeune.  The AOJ must provide the chosen physician with the appendices listed in VBA's Training Letter 11-03.  The physician must review the Veteran's claims folder as well as the information contained in the appendices provided, to include review of all information contained within the various websites identified as including relevant information.  (The physician must have access to the Veteran's VBMS file, or to the relevant documents.)  

The physician should examine the Veteran and conduct any necessary testing.  The physician should also elicit from the Veteran any information not available through a review of the claims folder that may be relevant to rendering the requested nexus opinion.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's CLL and/or prostate cancer is related to exposure to contaminated drinking water at Camp Lejeune.  A complete rationale for the opinion that includes reference to lay and medical evidence contained in the claims folder, and to the medical principles relied upon in forming the opinion, must be provided.  The physician's opinion should include a discussion of any potential risk factors for the development of CLL and/or prostate cancer, as well as a discussion of the Veteran's specific exposures, to include route of exposure, length of exposure, and level of exposure, if known.

5.  Thereafter, the AOJ should re-adjudicate the issues on appeal, to include consideration under 38 C.F.R. § 17.400.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

